internal_revenue_service technical_advice_memorandum index no number release date control no tam-114772-98 date date legend decedent spouse c state dollar_figurex issue whether seven discretionary trusts established by the decedent in are includible in the decedent’s gross_estate under sec_2036 and sec_2038 of the internal_revenue_code conclusion the seven irrevocable trusts established by decedent in are includible in decedent’s gross_estate under sec_2036 and sec_2038 because under applicable state law the decedent’s creditors could reach trust income and corpus facts decedent a resident of state died on survived by his spouse spouse on date the decedent created irrevocable trusts and transferred approximately of his assets to these trusts the terms of each of the trusts are substantially the same except for the identity of the ultimate beneficiaries following the death of the survivor of decedent and spouse under the terms of each of the seven trusts until decedent’s death the net_income is to be accumulated and added to principal at the end of the calendar_year the trustees are permitted to pay or apply for the benefit of decedent so much of the principal and accumulated income of the trust as the trustees determine in their absolute and uncontrolled discretion the trusts also provide that spouse in her individual capacity must give her written consent prior to any distribution being made to or for the benefit of decedent upon the decedent’s death the trust income is payable to or for the benefit of spouse during her lifetime spouse is also entitled to receive discretionary distributions of principal from the trust upon spouse’s death spouse may appoint the trust property by will among a group of eligible appointees including her children grandchildren and a qualified charity the validity construction and administration of the trusts is to be governed by the law of california spouse and c a california resident were the initial trustees of the trusts c is now deceased and spouse resigned as trustee in there are currently two individual trustees for each trust in spouse also created seven irrevocable trusts under the terms of spouse’s trusts until spouse’s death the net_income of the trusts is to be accumulated and added to principal at the end of the calendar_year the trustees are permitted to pay or apply for the benefit of spouse so much of the principal and accumulated income of the trust as the trustees determine in their absolute and uncontrolled discretion the trusts also provide that spouse’s children in their individual capacities must give their written consent prior to any distribution being made to or for the benefit of spouse upon spouse’s death the trust income is payable to or for the benefit of spouse’s children during their lifetimes the decedent was the trustee of spouse’s trusts from the time of creation of the trusts until the date of decedent’s death the validity construction and administration of spouse’s trusts is to be governed by the law of california in date decedent filed a federal gift_tax_return for information purposes on which decedent reported the transfers to the seven trusts as incomplete gifts citing revrul_62_13 1962_1_cb_181 the service initially concluded that the transfers were completed gifts but subsequently reconsidered and concluded that the transfers were incomplete gifts and no gift_tax was due see plr 7307180120a and plr the federal estate_tax_return filed by decedent’s estate reported a gross_estate of dollar_figurex the seven irrevocable trusts were disclosed on form_8275 and were not included in the gross_estate law and analysis sec_2001 of the internal_revenue_code imposes a tax on the transfer of the taxable_estate of every decedent who is a citizen or resident_of_the_united_states sec_2036 provides that the value of the gross_estate shall include the value of all property to the extent of any interest therein of which the decedent has at any time made a transfer except in case of a bona_fide sale for an adequate_consideration in money_or_money's_worth by trust or otherwise under which the decedent has retained for life or for any period not ascertainable without reference to death or for any period which does not in fact end before death the possession or enjoyment of or the right to the income from the property sec_2038 provides that the value of the gross_estate shall include the value of all property to the extent of any interest therein of which the decedent has at any time made a transfer except in the case of a bona_fide sale for an adequate_and_full_consideration in money_or_money's_worth by trust or otherwise where the enjoyment thereof was subject at his death to any change through the exercise of a power in whatever capacity exercisable by the decedent alone or by the decedent in conjunction with any other person without regard to when or from what source the decedent acquired such power to alter amend revoke or terminate or where any such power is relinquished during the 3-year period ending on the date of the decedent's death in revrul_76_103 1976_1_cb_293 pursuant to the terms of an irrevocable_trust during the lifetime of the grantor the trustee may in its absolute discretion distribute income and or principal to the grantor upon the death of the grantor any remaining principal is payable to the issue of the grantor under applicable state law governing the administration of the trust the trust is a discretionary_trust and the entire trust corpus may be subjected to the claims of the grantor’s creditors accordingly the grantor has retained dominion and control_over the trust property and therefore the grantor’s transfer of property to the trust does not constitute a completed_gift for federal gift_tax purposes see 254_f2d_895 6th cir holding that a transfer to a discretionary_trust was an incomplete_gift because the settlor could in actuality retain the economic benefit and enjoyment of the entire trust income and corpus of the trust estate by borrowing money or by selling assigning or transferring her interest in the trust fund and relegating her creditors to the trust fund for payment paolozzi v commissioner t c see also revrul_77_378 1977_2_cb_348 holding that if under state law the grantor’s creditors cannot reach the trust assets then the gift to a discretionary_trust would be a completed_gift for gift_tax purposes the revenue_ruling further concludes that the value of the trust corpus will be includible in the grantor’s gross_estate under sec_2038 because the grantor has retained the power to in effect terminate the trust by relegating the grantor’s creditors to the entire trust corpus see also 86_tc_785 holding that the corpus of a self-settled discretionary_trust is includible under sec_2036 because the decedent’s creditors could reach the trust income and corpus under applicable washington law and therefore the decedent retained the possession or enjoyment of or the right to income from the property in 76_tc_153 acq c b the grantor and his wife who were residents of massachusetts each created trusts under the terms of each trust the trustees had the power at any time during the life of the respective grantor to pay or apply for the grantor’s benefit such part or all of the income and or principal as the trustees determined in the trustees’ absolute and uncontrolled discretion the trustees were not required to consider the grantor’s other resources in making any decisions regarding distributions however no distributions of income or principal could be made without the prior written consent of the grantor’s spouse in his or her individual capacity the spouse of each grantor was named as a succeeding income_beneficiary of each trust in the event that the spouse survived the grantor in which case the succeeding income_beneficiary became entitled to mandatory distributions of trust income at least annually the tax_court concluded that the trusts could be subjected to the claims of the grantor’s creditors under massachusetts law and therefore the transfer of property to the trusts was an incomplete_gift in reaching its conclusion the court stated the established policy of this commonwealth long has been that a settlor cannot place property in trust for his own benefit and keep it beyond the reach of creditors citing ware v gulda mass big_number n e 2d and pacific national bank v windram mass the court also relied on restatement second of trusts to the effect that where a person creates for his own benefit a_trust for support or a discretionary_trust his transferee or creditors can reach the maximum amount by which the trustee under the terms of the trust could pay to him or apply for his benefit the court concluded that the trusts at issue were discretionary trusts described in of the restatement second of trusts that would be subject_to creditor’s claims under massachusetts law notwithstanding that the trustees’ discretionary power to make distributions was subject_to the prior approval of the grantor’s spouse who was a successor beneficiary of the trust the court stated i t is our opinion that the veto power bestowed upon the grantor’s spouse in connection with the trusts herein is insufficient to render the gulda rule inapplicable the gulda opinion and the cases cited evidence a strong public policy in massachusetts against persons placing property in trust for their own benefit while at the same time insulating such property from the claims of creditors that policy would be easily frustrated if creditors were prevented from reaching the trust assets merely because the settlor’s spouse is given an interest in the trust and the right section of restatement second of trusts defines a discretionary_trust as one in which by the terms of the trust it is provided that the trustee shall pay or apply for a beneficiary only so much of the income and principal or either as the trustee in his uncontrolled discretion shall see fit to pay or apply to veto discretionary distributions which might deplete that interest it is not unreasonable to assume that because of the marital relationship the settlor could anticipate the complete acquiescence of his spouse in any discretionary distributions which he might receive regardless of their effect on her interest as remainderman thus in the absence of unforseen circumstances such as divorce the possibility of a spousal veto in such a situation may be at least a remote possibility this is particularly true in the present case where the fact that each spouse has a right to veto distributions from the other’s discretionary_trust s could discourage the exercise of that authority through fear or reprisal outwin v commissioner t c pincite the service also argued that generally a power in a grantor to revoke or alter a_trust does not render a gift incomplete if the power is exercisable only in conjunction with a person having a substantial adverse_interest in the trust thus by analogy since the grantor’s spouse as remainderman would be adversely effected by distributions to the grantor the spouse’s veto power should render the gift incomplete in response to this argument the court stated t he grantor’s spouse may qualify as an adverse_party if he or she possesses a direct legal or equitable interest in the trust property yet while this may be true for gift_tax purposes it does not necessarily follow that the concept is relevant in determining the rights of creditors under state law respecting assets placed in a discretionary_trust for the settlor’s own benefit in the latter case the principal concern is not whether a completed_gift has occurred but rather whether a transfer in trust will be permitted to shield the grantor’s assets from the claims of present or future creditors in that context we think the veto power held by the grantor’s spouse would be ineffective to shelter the discretionary_trust assets from such claims outwin v commissioner t c pincite thus the court concluded that in the context of whether the trust assets should be shielded from creditors a spousal veto power would not be effective to prevent application of the general_rule contained in the restatement and followed in massachusetts applicable to discretionary trusts in the instant case as was the case in outwin california law discussed below evidences a strong public policy against persons placing property in trust for their own benefit while at the same time insulating such property from the claims of creditors accordingly we believe that as was the case in outwin the decedent retained dominion and control_over the trust corpus because he retained the power to relegate his creditors to the trusts for settlement of claims therefore the transfers to the trusts were incomplete gifts when the trusts were created and the trusts corpora are includible in the decedent’s gross_estate under sec_2036 and sec_2038 revrul_76_103 supra estate of paxton v commissioner supra further as the court concluded in outwin the decedent’s spouse’s veto power would not be effective to shelter discretionary_trust assets from creditors’ claims in view of california public policy as evidenced by statutory and case law to subject such trusts to creditors’ claims the estate argues that outwin estate of paxton and rev at the conference the estate contended that in this case decedent did request distributions and spouse actually exercised her veto power we do not believe the tax court’s analysis in outwin would change depending on whether or not the veto power was exercised rather the court was enunciating a specific proposition that an exception to in the case of a veto power could lead to abuse in a particular case and therefore should be rejected in all cases whether or not the spouses are in fact alter egos of one another or whether or not the veto power is ever exercised clearly in outwin the gift determined by the court to be incomplete at the time the trust was established would not become complete or recharacterized as initially complete because at some future date the grantor's spouse exercises the veto power we note that the instant case also presents a reciprocal veto power situation similar to that presented in outwin in the instant case the decedent was the trustee of spouse’s trusts until her death thus he effectively held a veto power over distributions from spouse’s trusts during the same period spouse held a veto power with respect to distributions from decedent’s trusts rul are distinguishable because under california law the law applicable in the instant case the decedent’s creditors could not reach the trust assets we do not agree first we note that the california probate code adopted the rule_of restatement second of trusts cited by the court in outwin section of the california probate code provides if the settlor is the beneficiary of a_trust created by the settlor and the trust instrument gives the trustee discretion to determine the amount of income or principal or both to be paid to or for the benefit of the settlor a transferee or creditor of the settlor may reach the maximum amount that the trustee could pay to or for the benefit of the settlor under the trust instrument further california courts have repeatedly acknowledged the general principle that one cannot by any disposition of his own property put the same or the income thereof beyond the reach of creditors so long as he himself retains the right to receive and use it mccolgan v magee p cal sup ct see also nelson v california trust co p 2d cal sup ct it’s against public policy to permit a man to tie up his property in such a way that he can enjoy it but prevent his creditors from reaching it 206_br_196 the estate argues that these cases are not factually identical to the instant case since most cases involve a situation where the settlor retained a right to trust income nonetheless of the probate code and the general principles espoused by the case law above evidence a strong public policy according creditors’ rights against self-settled discretionary trusts we note that the statute applies if the trustee has the discretion to determine distributions the restatement rule uses the term uncontrolled discretion the estate cites dimaria v bank of california national ass’n cal rptr in dimaria the settlor created an irrevocable_trust in and transferred most of her assets to the trust the trust provided for the distribution of the entire net_income to the settlor during her lifetime with the remainder to her adult children the trustee had the power to distribute to settlor so much of the principal as the trustee deemed advisable if in the trustee’s discretion the trust income together with settlor’s other income was insufficient to provide for settlor’s reasonable support medical_care and comfort the case arose when a creditor of settlor attempted to levy against the corpus of the trust upon the trustee’s refusal of the levy the creditor filed the action the court concluded that the trustee did not have the absolute discretion to distribute corpus but rather was limited to making invasions pursuant to the specified standard accordingly unlike the situation presented in ware v gulda the massachusetts case cited in outwin the creditors could not reach the entire trust corpus but were limited to the portion subject_to the trustee's discretionary invasion power the additional corpus required for the settlor's support the estate argues that in the instant case the trustees power to distribute corpus is not uncontrolled but as was the case in dimaria is limited because in this case spouse had to consent to distributions to decedent accordingly no portion of the trusts could be distributed in the trustees' discretion and therefore the creditors cannot reach the trust corpus however in dimaria the trustee’s power to distribute corpus was limited as to amount and circumstances based on a definite standard thus the trustee did not have unlimited discretion to make distributions in the instant case the terms of the trust expressly grant the trustee the absolute and uncontrolled discretion to distribute any portion of the trust corpus to the decedent and thus the trust is within the purview of of the restatement second the only question is whether the spouse’s veto power is the kind of limitation on the trustee’s discretion that would cause the trust to not be subject_to or the california probate code and case law in outwin the tax_court as discussed above found that such a technique would not be effective to avoid creditor protection afforded under case and statutory law and public policy the estate also relies on estate of german v commissioner cl_ct a case similar to outwin where the decedent created six irrevocable trusts in and granted the trustees the decedent’s children discretionary authority to distribute trust income and corpus to the decedent provided the remaindermen decedent’s children consented the court found that the few maryland cases on the issue tended to indicate that a discretionary_trust where the remainder passes to persons other than the decedent’s estate on termination could not be reached by creditors in rejecting the tax court’s analysis in outwin regarding the spousal veto power the court of claims noted that maryland courts do not assume that a wife would be deemed the husband’s alter ego for purposes of insulating property from the settlor’s creditors accordingly the court concluded that creditors could not attach the trust property where the property could be distributed to the grantor only with the consent of the trust remaindermen therefore the trust corpus was not includible in the decedent’s gross_estate estate of german involved consideration of maryland law that is not consistent with california law on the subject of creditors’ rights vis-a-vis discretionary trusts further as discussed above footnote the outwin court in discussing why the spousal veto power was not effective to avoid the rule_of the restatement second was not advocating that a state court should assume that spouses are the alter egos of one another but rather was enunciating a general proposition regarding a spousal veto power exception to accordingly we do not believe that estate of german supports the estate’s position in this case instead we are in accord with the outwin decision in reaching its conclusion that the creditors of the grantor could reach the assets of the grantor’s trusts and that therefore the transfer to the trusts was an incomplete_gift the outwin court stated although the transfers in trust in these cases are not subject_to gift_tax the settlor’s ability to secure the economic benefit of the trust assets by borrowing and relegating creditors to those assets for repayment may well trigger inclusion of the property in the settlor’s gross_estate under sec_2036 or sec_2038 outwin v commissioner t c pincite fn subsequently the court specifically reached this conclusion under sec_2036 in estate of paxton v commissioner supra the estate argues in the alternative that if creditors could reach the trust property the doctrines of marshaling and equitable subrogation would place the ultimate burden of paying any creditors on the decedent or his estate marshaling is an equitable doctrine aimed at consolidating claims in such a way as to maximize the satisfaction of creditors and others with interests in the property section of the california civil code provides as follows sec marshaling assets relative rights of different creditors where a creditor is entitled to resort to each of several funds for the satisfaction of his claim and another person has an interest in or is entitled as a creditor to resort to some but not all of them the latter may require the former to seek satisfaction from those funds to which the latter has no such claim so far as it can be done without impairing the right of the former to complete satisfaction and without doing injustice to third persons thus according to the estate the trustees would have a fiduciary obligation to invoke this rule in the event of any attempt by decedent’s creditors to reach the trust assets preventing those creditors from executing upon those assets so long as decedent had individual assets sufficient to satisfy his creditors’ claims the estate also argues that the trustee would be required to seek restitution of any funds paid to creditors pursuant to the doctrine_of equitable subrogation a doctrine broad enough to include every instance in which one person not acting as a mere volunteer or intruder pays a debt for which another is primarily liable and which in equity and good conscience should have been discharged by the latter estate of kemmerrer p 2d am jur subrogation numerous cases have addressed creditors’ rights with respect to discretionary trusts in the context of gift and estate taxation we have found no court opinion that has ever raised marshaling or equitable subrogation as a basis for its conclusion regarding completion of the gift or inclusion in the gross_estate see eg commissioner v vander weele supra estate of paxton v commissioner supra outwin v commissioner supra paolozzi v commissioner supra the doctrine_of marshaling is an equitable doctrine most commonly invoked to prevent a junior lienholder with a security_interest in a single property from forfeiting his interest in the property to a senior lienholder with a security_interest not only in that property but also in at least one other_property of the restatement second of trusts sec_147 comment c indicates that this procedure may apply in the case of a beneficiary’s interest in a_trust debtor see am jur 2d marshaling sec_1 as a general_rule the doctrine must be raised by the party claiming entitlement to marshaling and will only apply in the discretion of the court am jur 2d marshaling sec_30 equitable subrogation is also an equitable principle pursuant to which a party who is not a volunteer but has a direct interest in discharge of a debt that satisfies another’s debts is allowed to recover from the party primarily liable for the obligation in re air crash disaster 86_f3d_498 th cir the purpose of equitable subrogation is to place charge where it ought to rest by compelling payment of a debt by the person who ought in equity to pay it medica inc v atlantic mutual_insurance_company n w 2d we believe that there is no certainty that a court would apply either doctrine in the present case since the decedent within the trustees discretion could have received up to all of the income and corpus of the trust it is questionable whether it would be inequitable to charge the trust with the decedent’s debts indeed the trust’s liability under state law is based in the first instance on equitable principles thus it seems questionable whether these doctrines could be invoked in the context of a self-settled discretionary_trust more significantly application of sec_2036 and sec_2038 is dependent on whether the grantor has retained the legal right to secure the economic benefits of the trust by relegating creditors to the property the courts’ decisions in vander weele estate of paxton and paolozzi and outwin and rev_rul rest on the determination that the decedent donor retained the legal power to in effect spend the trust income and corpus the efficacy of marshaling and equitable subrogation in shielding a_trust from invasion to satisfy the decedent donor’s debts and thus the determination of whether a gift is complete or incomplete or whether trust corpus is included or excluded from the gross_estate would be dependent on the fluctuating state of the decedent donor’s individual finances on a day to day basis if the decedent donor’s debts exceeded his or her assets then marshaling and subrogation would not shield the trust assets from invasion clearly the courts and rev_rul focused on the decedent donor’s continuing legal power to relegate creditors to the trust and rejected any such analysis of the day to exposure of the trust depending on the individual's financial situation cf 633_f2d_176 10th cir 613_f2d_1213 2nd cir revrul_75_351 1975_2_cb_369 the estate cites 109_f3d_231 th cir rev’g 102_tc_768 in autin the taxpayer formed a closely-held corporation in and had of the shares issued in his name at the same time the taxpayer signed a counterletter stating that the shares were held by taxpayer for the account of his son and that in truth and fact the taxpayer has no ownership_interest in the corporation id pincite the taxpayer did not change the record ownership of the shares into his son’s name until the issue before the court was when the gift of the shares was a completed_gift for federal gift_tax purposes the government argued in part that because under state law the counterletter was not effective against third persons in good_faith the grantor could pledge the shares to a creditor or sell the shares to a good_faith purchaser and therefore the gift was not complete until record ownership was changed however the court found that under applicable state law the counterletter vested ownership of the stock in the son and that therefore upon the taxpayer’s execution of the counterletter he had no power to adversely affect the rights of his son assuming the taxpayer’s creditor to whom the shares had been pledged could reach the shares the taxpayer would be subject_to suit by his son and therefore the taxpayer could not legally divest his son of the value of the shares the estate argues that as was the case in autin in view of the principles of equitable subrogation and marshaling the decedent’s gift was complete when the trust was created however in the situation hypothesized in autin the taxpayer pledges the donee’s property as collateral and the donee’s right to seek reimbursement from the taxpayer if the creditor seizes the property is clear however as discussed above it is questionable whether the trustee would have a similar rights in the context of a self-settled discretionary_trust such as the one presented here further as discussed above the efficacy of marshaling and equitable subrogation in shielding the trust assets from creditor’s claims is dependent on the day to day financial status of the decedent sec_2511 sec_2036 and sec_2038 apply in the context of a self-settled discretionary_trust based on the settlor’s continuing legal power to relegate creditors to the trust property irrespective of the day to day financial status of the settlor in conclusion we believe the california statutory and case law provide ample basis for concluding that there is a strong public policy in california to allow creditors of the grantor of a discretionary_trust such as the trusts considered herein to reach the assets of the trust in satisfaction of claims accordingly we believe as was the case in outwin that the decedent’s creditors could reach the trust under california law the decedent’s seven irrevocable trusts are includible in decedent’s gross_estate
